Citation Nr: 0924345	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 70 percent for an 
acquired psychiatric disorder, including paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
January 1955 to December 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied a rating higher than 70 percent for the 
Veteran's service-connected psychiatric disorder.  

In February 2007, the Veteran testified at a videoconference 
hearing in before the undersigned Veterans Law Judge (VLJ) of 
the Board.  Thereafter, in August 2007, the Board issued a 
decision affirming the RO's decision to continue the 70 
percent rating for his service-connected paranoid 
schizophrenia.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2008 Order, granting a joint motion, 
the Court vacated the Board's decision and remanded this case 
to the Board for further development and readjudication in 
compliance with directives specified in the joint motion.  

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

According to the joint motion, VA needs to obtain the 
Veteran's relevant treatment records from the VA Medical 
Center (VAMC) in Nashville, Tennessee.  Indeed, at his 
personal hearing the Veteran indicated that he is receiving 
continuing psychiatric treatment from a named physician at 
the Nashville VAMC.  He repeats this assertion in a May 2009 
supporting statement.  The Board's review of the record shows 
that no VA treatment records, especially those from the 
Nashville VAMC, are on file after early November 2005.  Since 
these records have not been obtained, and are pertinent to 
the claim, it is necessary for VA to attempt to obtain them 
for consideration in this appeal.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
knowledge of evidence generated by VA); see also 
38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 
3.159(c)(2), (c)(3) (2008).  

In addition, although not addressed by the Court, the Board 
finds that another VA examination is needed to determine the 
current severity of the Veteran's psychiatric disorder, 
including paranoid schizophrenia.  His last VA examination 
was in December 2005, so nearly three and a half years ago.  
Therefore, a more recent VA examination would be helpful in 
assessing the current severity of his psychiatric disorder.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Lastly, the Board finds that a remand is required to ensure 
compliance with the notice provisions of the VCAA, as 
outlined by the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that adequate VCAA notice requires that VA notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the Veteran a VCAA notice that 
complies with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Ask the Veteran to assist in the 
search for his VA treatment records by 
specifying the dates and locations of 
treatments at VA facilities.  Then 
contact the Nashville VAMC and obtain all 
outstanding records of treatment 
pertaining to the Veteran's acquired 
psychiatric disorder, including paranoid 
schizophrenia, from 2005 to the present.  
If these requested records are 
unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claim file and 
the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

3.  Also ask the Veteran whether he has 
received any additional psychiatric 
treatment by non-VA healthcare 
professionals since the last statement of 
the case (SOC) was issued in June 2006.  
And if he has, obtain these additional 
records.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file and 
the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

4.  Then schedule the Veteran for a VA 
examination to assess the current 
severity of his acquired psychiatric 
disorder, including paranoid 
schizophrenia, under the applicable 
rating criteria.  Conduct all diagnostic 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for a 
review of the Veteran's pertinent medical 
and other history.  

As part of the examination, the examiner 
should assign an Axis V Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his 
service-connected psychiatric disorder, 
including paranoid schizophrenia, 
including especially the impact this 
condition has on his ability to work 
(substantially gainful employment).  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

5.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


